Citation Nr: 0020314	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  94-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to December 
1972.  In addition, he attended the United States Naval 
Academy from June 1967 to June 1971.

The current appeal arose from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to 
service connection for PTSD and denied reopening the claim of 
entitlement to service connection for schizophrenia.

In February 1994 the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In March 1994 the Hearing Officer affirmed the determinations 
previously entered.

In April 1996 the Board of Veterans' Appeals (the Board) 
remanded the claims to the RO for additional development and 
adjudicative actions.

In September 1997 the RO affirmed the determinations 
previously entered.

In July 1998 the Board denied entitlement to service 
connection for PTSD and remanded to the RO the claim of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.

In April 2000 the RO affirmed the determination that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for schizophrenia.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
schizophrenia when it issued an unappealed rating decision in 
November 1977.

2.  Evidence submitted since the final November 1977 rating 
decision bears directly or substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for 
schizophrenia is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final November 1977 rating 
decision, wherein the RO denied entitlement to service 
connection for schizophrenia, is new and material, and the 
veteran's claim for this benefit has been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the November 
1977 rating decision, wherein the RO denied entitlement to 
service connection for schizophrenia is reported in pertinent 
part below.

Service medical records reveal that psychiatric evaluations 
conducted in February 1967 and October 1970 were normal.  The 
veteran denied all psychiatric symptomatology when he 
completed the reports of medical history portions of the 
examinations.

An April 1977 VA hospitalization summary report shows the 
veteran was diagnosed with schizophrenia, schizo-affective 
type.  The examiner stated the veteran had exhibited a 
thought disorder characterized by fears of losing touch with 
reality.

An August 1977 private medical record shows the examiner saw 
the veteran at that time.  He stated the veteran's problems 
began when he was attending the Naval Academy, during which 
time he had been "saved" by some form of religious 
conversion.  The examiner stated the veteran became very 
religious after this, which created problems for him.  He 
noted the veteran had his first "breakdown" in May 1976 and 
had reported three additional breakdowns since that time, the 
most recent one being in April 1977.

The veteran reported at that time he had lost touch with 
reality, had become suspicious of others, had prayed a lot, 
had read his bible, had been unable to sleep, and had become 
agitated.  The examiner stated he was taking Haldol and 
Cogentin.

A June 1977 VA psychiatric evaluation shows the veteran 
reported he had become interested in religion while at the 
Naval Academy, which he used to deal with the stresses and 
tension he felt.  He stated he received a discharge from the 
service because he wanted to go into the ministry.  He noted 
as he became more involved in religion, he would take his 
Bible readings out of context and place himself in the 
biblical situation.

The veteran reported his first breakdown was in May 1976, 
when he thought he was an apostle.  He stated he was first 
hospitalized in April 1977.  The examiner entered a diagnosis 
of schizophrenic reaction, paranoid type, in partial 
remission.

In November 1977 the RO denied entitlement to service 
connection for schizophrenia, stating that the evidence did 
not show incurrence or aggravation of schizophrenia in 
service.  The RO notified him of this decision and of his 
appellate rights in December 1977.  The veteran did not 
appeal this determination.

The evidence associated with the claims file subsequent to 
the November 1977 rating decision is reported in pertinent 
part below.

A September 1992 private medical record shows the veteran was 
seen seeking help so that he would not get fired from his 
job.  He reported he had applied for a security clearance and 
that it was uncovered he had been diagnosed with 
schizophrenia.  He stated he had been warned that he was 
going to get fired because he presented a security risk due 
to this diagnosis.  The examiner stated he informed the 
veteran that there was little he could do and recommended he 
seek legal counsel.

A September 1992 private medical record shows the examiner 
reported that the veteran had been under psychiatric care in 
the late 1970's for a thought disorder.  The examiner stated 
the veteran had been actively involved in treatment for the 
past seven years and had requested an interview on September 
8, 1992.  He stated the veteran's mental status examination 
did not reflect an active psychotic process and that his 
thought disorder appeared to be in remission.

A February 1993 VA psychiatric evaluation report shows a 
diagnosis of chronic schizophrenia, schizo-affective type.  
The examiner noted that the diagnosis of schizophrenia could 
also be one of paranoid type, but that his impression was 
that it was schizo-affective type.  He entered the following 
finding in Axis IV:

The stressors apparently were the stress 
of the military academy at Annapolis, and 
of course it is not uncommon for a person 
when they leave home and go to college to 
have their initial schizophrenic break.  

It is interesting that he was able to 
graduate from Annapolis and serve aboard 
ship for period of time, and thus he did 
not have an acute break that is often 
see[n], but more of a gradual development 
of his illness, which is somewhat 
atypical.

An undated opinion from a VA examiner shows a diagnosis of 
chronic schizophrenia.  The examiner stated the veteran was 
compliant with his medication, which partially controlled his 
thought disorder.  He noted the veteran remained continually 
impaired by chronic delusional ideation, was socially limited 
in his ability to be around people, and would most likely 
remain severely disabled throughout the future.

In February 1994 the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran's representative 
asserted that schizophrenia had been incurred while the 
veteran was at the United States Naval Academy.  The veteran 
testified he had fallen and sustained a head injury while 
serving on a ship during his active duty in 1971, which he 
thought could have been related to his schizophrenia.  He 
stated he was claustrophobic while on the ship.

A May 1995 VA examination report shows a diagnosis of chronic 
schizophrenia.  The examiner noted the veteran wondered if 
his problem did not date back to his service days.

A July 1996 VA psychiatric evaluation report shows a 
diagnosis of schizophrenic disorder.  

A March 2000 VA psychiatric evaluation shows a diagnosis of 
schizophrenia, paranoid type.  The examiner stated that there 
was no clear indication that the veteran's symptoms of 
schizophrenia had become manifest until after the veteran's 
separation and divorce from his first wife (which the veteran 
had reported occurred in 1977), which the examiner noted was 
"significant in setting off his present psychological 
state."  

The examiner stated the veteran's schizophrenic condition had 
"its clear manifestations following his separation and 
divorce from his wife Patricia in 1976."  


Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, or a substantive appeal is not filed within the 
prescribed period after a notice of disagreement has been 
submitted and statement of the case has been issued, the 
action or determination shall become final, and the claim 
will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in section 3.105 
of this part of the Code of Federal Regulations.  38 C.F.R. 
§ 3.104(a) (1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and whether 
evidence is material is governed by the test set forth in 38 
C.F.R. § 3.156(a) (1999), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Stated differently, evidence is "new" when it is not 
cumulative of evidence of record, and is not "material" 
when it could not possibly change the outcome of the case.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that when determining whether the evidence is 
new and material, VA must conduct a three-step test.  Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).

First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The Court noted in Elkins that by the ruling in Hodge, 155 
F.3d 1356, the Federal Circuit Court "effectively 
decoupled" the determination of new and material evidence 
and well groundedness.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  Elkins, 12 Vet. 
App. 209.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the next question that must be resolved in this 
appeal is whether the veteran has presented evidence that the 
claim is well grounded; that is, that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)). 

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for schizophrenia, which the RO denied 
when it issued an unappealed, final rating decision in 
November 1977.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis; not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  See id.

Review of the RO's findings in the November 1977 rating 
decision shows, in essence, that it found the veteran had not 
brought forth evidence of incurrence or aggravation of 
schizophrenia in service.  

At that time, the veteran had brought forth current evidence 
of a diagnosis of schizophrenia, but had not submitted 
evidence to show a nexus between schizophrenia and service, 
to include manifestations of such to a compensable degree 
within one year following service.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the veteran 
has presented evidence which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for schizophrenia.  
See id.  

Specifically, the Board notes that the February 1993 VA 
psychiatric evaluation report establishes a nexus between the 
veteran's diagnosis of schizophrenia and stressors he 
encountered while attending the United States Naval Academy.  
Based on the prior reasons for the denial, one of the 
evidentiary defects has been cured.  The evidence, when 
accepted as true, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108.

Following the holding in Elkins, the Board must then 
determine if the veteran's claim of entitlement to service 
connection for schizophrenia is well grounded.  See Elkins, 
12 Vet. App. at 218-19.

The Board finds that the February 1993 medical opinion, which 
established new and material evidence to reopen the claim of 
entitlement to service connection for schizophrenia, also 
establishes a well-grounded claim for service connection for 
schizophrenia.  38 U.S.C.A. § 5107(a); see Epps, 126 F.3d 
1464

ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
schizophrenia, the appeal is reopened.

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for schizophrenia. the 
appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
entitlement to service connection for schizophrenia, VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In July 1998 the Board remanded the issue of whether new and 
material evidence to reopen a claim of entitlement to service 
connection for schizophrenia for additional development.  
Specifically, the Board asked that an attempt to obtain 
additional evidence be made, which the Board finds has been 
completed.  Additionally, the Board asked that the veteran be 
afforded a VA psychiatric evaluation.  The examiner was asked 
to do the following:

The examiner should render an opinion as 
to whether any manifestations noted of a 
psychiatric disorder originated during 
service or within one year after 
separation from service.  If the 
examiner's opinion is that a psychiatric 
disorder pre-existed service, then the 
examiner should render an opinion as to 
whether that disorder was aggravated in 
service, based on a review of the service 
medical records.  If the examiner's 
opinion is that a psychiatric disorder 
originated more than one year after 
separation, the examiner should render an 
opinion as to whether the disorder is in 
any way related to active service.

In March 2000 the VA psychiatric examiner determined that the 
schizophrenic symptoms had become manifested after the 
veteran's separation from service and his divorce from his 
wife in 1976.  However, the examiner did not address whether 
schizophrenia was "in any way related to [the veteran's] 
active service."

The veteran's representative has asserted that the March 2000 
psychiatric evaluation is not in compliance with the July 
1998 remand.  The Board agrees.

The Board is obligated by law to ensure that the RO complies 
with its directives.  The Court has stated that compliance by 
the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
schizophrenia.  The RO should point out 
to the veteran that he talked about a Dr. 
Brikka in Tracyton, Washington, when 
examined in March 2000 and inform him 
that if those records are relevant to his 
claim, he should inform VA of such.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  

2.  The RO should submit the veteran's 
claims file, along with a copy of this 
remand, to the examiner who conducted the 
March 2000 psychiatric evaluation.

The examiner is requested to state 
whether the veteran's diagnosis of 
schizophrenia is in any way related to 
the veteran's active service, which 
includes his time as a cadet at the 
United States Naval Academy from June 
1967 to June 1971.  The examiner should 
substantiate his determination with 
evidence in the claims file.

If the examiner finds that additional 
examination of the veteran is warranted, 
then such should be arranged.

If the examiner who conducted the March 
2000 VA psychiatric evaluation is no 
longer available, the RO should arrange 
for another psychiatric evaluation for 
the purpose of ascertaining whether the 
diagnosis of schizophrenia is related to 
the veteran's service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should render an opinion as 
to whether any manifestations noted of a 
psychiatric disorder originated during 
service or within one year after 
separation from service.  

If the examiner's opinion is that 
schizophrenia pre-existed service, then 
the examiner should render an opinion as 
to whether it was aggravated in service, 
based on a review of the service medical 
records.  If the examiner's opinion is 
that a schizophrenia originated more than 
one year after separation, the examiner 
should render an opinion as to whether it 
is in any way related to active service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinion, or any 
required examination report and required 
opinion(s) to ensure that it/they is or 
are responsive to and in complete 
compliance with the directives of this 
remand; and if it/they is or are not, the 
RO should implement corrective 
procedures.  See Stegall, 11 Vet. App. 
268.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to 
service connection for schizophrenia 
based upon the entire evidence of record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

